PER CURIAM:
r — !
El 23 de febrero de 2001 el Sr. Luis Señeriz presentó una queja contra el Lie. Vidal Rodríguez Amaro ante la oficina del Procurador General. Luego de varios requeri-mientos, el abogado contestó la queja el 27 de agosto de 2002. Así las cosas, el Procurador General presentó su in-forme final el 5 de marzo de 2003.
En vista de lo anterior, mediante Resolución de 27 de marzo de 2003, le concedimos al abogado un término de veinte días para expresarse en torno al informe del Procu-rador General. Dicha resolución fue notificada el 31 de marzo de 2003. Ante la incomparecencia del licenciado Ro-dríguez Amaro, emitimos una segunda Resolución el 5 de diciembre de 2003, concediéndole un término final de quince días para cumplir con nuestra orden previa y lo apercibimos de que el incumplimiento con lo ordenado po-*571dría acarrear sanciones disciplinarias. Esta resolución fue notificada personalmente el 7 de enero de 2004. Han trans-currido varios meses desde que finalizó el término que le concedimos al licenciado Rodríguez Amaro y éste no ha dado cumplimiento a nuestra orden.
1-H
Sabido es que los abogados tienen la obligación ineludible de responder con diligencia a los requerimientos de este Tribunal, en particular cuando se trata de una queja presentada en su contra que es objeto de investigación, independientemente de sus méritos. La naturaleza de la profesión legal requiere una escrupulosa atención y obediencia a las órdenes del Tribunal Supremo, especialmente, a aquellas que están relacionadas con nuestra facultad disciplinaria. La indiferencia de un abogado al no atender nuestros requerimientos u órdenes acarrea la imposición de severas sanciones disciplinarias. In re Torres Torregrosa, 161 D.P.R. 66 (2004); In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (1999); In re Ron Menéndez, 149 D.P.R. 105, 107 (1999); In re Rivera Rodríguez, 147 D.P.R. 917, 923 (1999).
En el caso ante nos, el licenciado Rodríguez Amaro ha observado una conducta displicente al incumplir con nues-tras Resoluciones de 27 de marzo y de 5 de diciembre de 2003, y se ha mostrado indiferente ante nuestros apercibi-mientos de imponerle sanciones disciplinarias. En vista de lo anterior, se le suspende inmediata e indefinidamente del ejercicio de la abogacía y la notaría.
Se impone al licenciado Rodríguez Amaro el deber de notificar a todos sus clientes de su inhabilidad para conti-nuar representándolos, devolverles cualesquiera honora-rios recibidos por trabajos no realizados e informar oportu-namente de su suspensión a los foros judiciales y administrativos. Además, deberá acreditar a este Tribunal *572el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión per curiam y sentencia. Finalmente, el Alguacil de este Tribunal deberá incautar la obra y el sello notarial del abogado suspendido y entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rebollo López y Rivera Pérez no intervinieron.